UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 2, 2016 Commission File Number: 000-53290 CHROMADEX CORPORATION (Exact Name of Registrant as Specified in its Charter) Delaware 26-2940963 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 10005 Muirlands Blvd. Suite G, Irvine, California 92618 (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: (949) 419-0288 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes XNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesXNo Indicate by check mark whether the registrant is a large accelerated filer, accelerated filer, non-accelerated filer or smaller reporting company. See definition of “large accelerated filer, accelerated filer and smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer Accelerated filer X Non-accelerated filer Smaller reporting company (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X As of May 11, 2016 there were 36,554,481 shares of the registrant’s common stock issued and outstanding. Table of Contents CHROMADEX CORPORATION QUARTERLY REPORT ON FORM 10-Q TABLE OF CONTENTS PART I – FINANCIAL INFORMATION (UNAUDITED) ITEM 1.FINANCIAL STATEMENTS: 1 Condensed Consolidated Balance Sheets as of April 2, 2016 (Unaudited) and January 2, 2016 1 Condensed Consolidated Statements of Operations for the three months ended April 2, 2016 and April 4, 2015 (Unaudited) 2 Condensed Consolidated Statements of Stockholders Equity for the three months ended April 2, 2016 (Unaudited) 3 Condensed Consolidated Statements of Cash Flows for the three months ended April 2, 2016 and April 4, 2015 (Unaudited) 4 Notes to Condensed Consolidated Financial Statements (Unaudited) 5 ITEM 2.MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 11 ITEM 3.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 16 ITEM 4.CONTROLS AND PROCEDURES 17 Part II - OTHER INFORMATION 18 ITEM 1.LEGAL PROCEEDINGS 18 ITEM 1A.RISK FACTORS 18 ITEM 2.UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 18 ITEM 3.DEFAULTS UPON SENIOR SECURITIES 18 ITEM 4.MINE SAFETY DISCLOSURES 18 ITEM 5.OTHER INFORMATION 18 ITEM 6.EXHIBITS 18 SIGNATURES 19 -i- Table of Contents PART I – FINANCIAL INFORMATION (UNAUDITED) ITEM 1.FINANCIAL STATEMENTS ChromaDex Corporation and Subsidiaries Condensed Consolidated Balance Sheets April 2, 2016 and January 2, 2016 April 2, 2016 January 2, 2016 (Unaudited) Assets Current assets Cash $ $ Trade receivables, net of allowances of $339,000 and $367,000, respectively Inventories Prepaid expenses and other assets Total current assets Leasehold improvements and equipment, net Deposits Intangible assets, net Longterm investment - Total assets $ $ Liabilities and stockholders' equity Current liabilities Accounts payable $ $ Accrued expenses Current maturities of loan payable Current maturities of capital lease obligations Customer deposits and other Deferred rent, current Total current liabilities Loan payable, less current maturities, net Capital lease obligations, less current maturities Deferred rent, less current Total liabilities Commitments and contingencies Stockholders' equity Common stock, $.001 par value; authorized 50,000,000 shares; issued and outstanding April 2, 2016 36,180,849 and January 2, 2016 36,003,589 shares Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See Notes to Condensed Consolidated Financial Statements. -1- Table of Contents ChromaDex Corporation and Subsidiaries Condensed Consolidated Statements of Operations (Unaudited) For the Three Month Periods Ended April 2, 2016 and April 4, 2015 April 2, 2016 April 4, 2015 Sales, net $ $ Cost of sales Gross profit Operating expenses: Sales and marketing Research and development General and administrative Operating expenses Operating income (loss) ) Nonoperating income (expense): Interest income Interest expense ) ) Nonoperating expenses ) ) Income (loss) before taxes ) Provision for taxes ) - Net income (loss) $ $ ) Basic earnings (loss) per common share $ $ ) Diluted earnings (loss) per common share $ $ ) Basic weighted average common shares outstanding Diluted weighted average common shares outstanding See Notes to Condensed Consolidated Financial Statements. -2- Table of Contents ChromaDex Corporation and Subsidiaries Condensed Consolidated Statement of Stockholders' Equity (Unaudited) For the Three Month Period Ended April 2, 2016 Common Stock Additional Accumulated Stockholders' Shares Amount Paid-in Capital Deficit Equity Balance, January 2, 2016 $ $ $ ) $ Issuance of common stock, net of - offering costs of $20,000 Exercise of stock options 47 - Share-based compensation - - - Vested restricted stock 2 (2
